 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GARY NELSON RUDAN,                                Case No. 1:19-cv-00241-JLT (PC)
12                        Plaintiff,                    ORDER TO SHOW CAUSE WHY
                                                        PLAINTIFF’S IN FORMA PAUPERIS
13             v.                                       STATUS SHOULD NOT BE REVOKED
14    IMMIGRATION & CUSTOMS                             (Docs. 2, 4)
      ENFORCEMENT, et al.,
15                                                      21-DAY DEADLINE
                          Defendants.
16

17            This case was opened erroneously as a 28 U.S.C. § 2241 habeas corpus action. The Court

18   determined that Plaintiff does not seek habeas corpus relief and redesignated it as a civil Bivens

19   action pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

20   U.S. 388 (1971). Upon review, the Court notes that Plaintiff failed to provide certification of his

21   trust account balance as required on the form IFP application and has not subsequently submitted

22   any such information. Thus, it appears that Plaintiff’s in forma pauperis status should be

23   revoked. Since this action proceeds now under Bivens, instead of § 2241, different filing fees

24   apply.

25            The fee for filing a habeas petition is $5.00, 28 U.S.C. § 1914, which is waived on
26   showing of poverty. However, the filing fee for civil actions is $400.00 -- $350 of which is
27   required by 28 U.S.C. § 1914(a) and a $50 administrative fee per 28 U.S.C. § 1914, note 14. A
28
                                                        1
     party who cannot afford to pay that amount in a lump sum, may apply for in forma pauperis
 1
     status under 28 U.S.C. § 1915. This section states:
 2
             (b)(1) . . . if a prisoner brings a civil action or files an appeal in forma paperis, the
 3           prisoner shall be required to pay the full amount of a filing fee. The court shall
             assess and, when funds exist, collect, as a partial payment of any court fees
 4           required by law, an initial partial filing fee of 20 percent of the greater of –
 5                (A) the average monthly deposits to the prisoner’s account; or
 6                (B) the average monthly balance in the prisoner’s account for the 6-
                  month period immediately preceding the filing of the complaint or notice
 7                of appeal.
 8           (2) After the initial partial filing fee, the prisoner shall be required to make
             monthly payments of 20 percent of the preceding month’s income credited to the
 9           prisoner’s account. The agency having custody of the prisoner shall forward
             payments from the prisoner’s account to the clerk of the court each time the
10           amount in the account exceeds $10 until the filing fees are paid.
11   Thus, in forma pauperis status does not waive the civil action filing fee for incarcerated or

12   detained plaintiffs; it allows the plaintiff to make payments on the filing fee until it is paid in full.

13   Hence, if Plaintiff desires to proceed in forma pauperis in this action, he must submit a

14   certification of his trust account balance. Thereafter, monthly withdrawals will be made from his

15   inmate trust account to make payments on his filing fees for the present action and any other civil

16   actions of Plaintiff’s. Such withdrawals will continue until the filing fees in all of Plaintiff’s civil

17   actions are paid in full, regardless of whether the action remains pending or is dismissed.

18           Accordingly, the Court ORDERS that within 21 days of the date of service of this order,

19   Plaintiff SHALL show cause why his in forma pauperis status should not be revoked;

20   alternatively, Plaintiff may submit a certification of his trust account balance for the 6-month

21   period immediately preceding the filing of the complaint, or he may file a notice of voluntary

22   dismissal.

23
     IT IS SO ORDERED.
24

25       Dated:     March 8, 2019                                  /s/ Jennifer L. Thurston
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          2
